Exhibit 10.46.1

 

LOGO [g49532g37n80.jpg]

   Briggs Tobin    Transactions & Finance Counsel         GE      3135 Easton
Turnpike      T 203-373-3525      F 203-373-3008      briggs.tobin@ge.com

 

August 18, 2004

 

Ward Bobitz, Esq.

Vice President and Assistant Secretary

Genworth Financial, Inc.

6620 West Broad Street

Richmond, Virginia 23230

 

  Re: Transition Services Agreement, dated May 24, 2004, among General Electric
Company, General Electric Capital Corporation, GEI, Inc., GE Financial Assurance
Holdings, Inc., GNA Corporation, GE Asset Management Incorporated, General
Electric Mortgage Holdings LLC and Genworth Financial, lnc. (the “TSA”)

 

Dear Ward:

 

I am writing to confirm, on behalf of General Electric Company. General Electric
Capital Corporation, GEL Inc., GE Financial Assurance Holdings, Inc., and GE
Asset Management incorporated, that the second sentence of Section 5.01(a) of
the TSA should read and hereby is confirmed to read as follows:

 

“During the 24-month period following the date of this Agreement,
notwithstanding the Service Charges set forth on Schedule B, the aggregate
Service Charges payable by GE to the Company shall, subject to reduction
following termination of any Company Service pursuant to Section 9.0l(a)(ii) or
Section 9.0ll(a)(iii), be equal to $40 million in each 12-month period therein,
which shall be paid by GE to the Company in eight equal quarterly installments
payable on each March 31, June 30, September 30 and December 31 during such
24-month period.”

 

Please confirm, on behalf of GNA Corporation, General Electric Mortgage Holdings
LLC and Genworth Financial, Inc., your agreement with the foregoing in the space
indicated below.

 

 

Very truly yours,

 

GENERAL ELECTRIC COMPANY

By:   /S/    BRIGGS TOBIN             Name:    Briggs Tobin    
Title:    Transactions & Finance Counsel

 

Confirmed and Agreed:

 

GENWORTH FINANCIAL, INC. By:   /S/    WARD BOBITZ             Name:    Ward
Bobitz     Title:    Vice President